I K f (h f J /    1STCOURTOFAPPEALS
               -     /    -        ( -^ J     ' '       HOUSTON. TEXAS
     i7o zfir^-hCoufi Orf4pjf& %                       APR -9 2015
     -C7"                Di"l4-tP4^"3-^T^            CHR.S10ft.ER APRINE
                                . ,          .. .. -.. „CPSJdty..          -,-

/<     fjL/lp£/A
                                                                      / **/
              t>kDj^Cc        ziS-    /^QJ^2/^. „£M_              -LLC—
                              C&4&T            _a   /Xbrh
                                                     €tprn       i.

                          lO^lfk
                               ^




                                                                                 77/
                                                                                       ^




        fA
P(^j^iome^


                                                                                       4
               /

/ a/so mirf




               /S        0£      AV1' £rf/2f /' ^                 >F</ ^ ^
                                                                        /
  ^^i <        dJ <c     .^o^      CjhsC        O^l^i     <?i      hs
                                                 /
           £    iC_£x    r>:-^          ZZL     A J l)0
                                                                            ,••'-)


 -QUI              *~s

                                          ''/
                                                     . fr3*'<£-   Lf

        PS>p 4^ ^->,
          t/




                              / h£s)
                                       ~t
                                        <-£&<.
              *
    /-U/S /fWz. S^VAtv 1^31%$
    Pc^ Lyncher                         ,
                    RECEIVED        1
           FIRST COURT OF APPEALS
          I    HOUSTON, TEXAS
                  APR - 9 2015
                                            1/9         0u/
          ICHRISTOPHER A. PRINE |
          ICLERK.
                                            7"?0Q2KOSGiS-9    »»ll«J»J«'tflW'Hll'i)w»U»H)'"l»/»'«'l/'»'M/''''ljl
k